Case 5:20-cv-00091-EKD-JCH Document 31 Filed 09/21/21 Page 1 of 9 Pageid#: 77




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                   HARRISONBURG DIVISION

NINOSKA G. PINZON                                   )
                                                    )
        Plaintiff,                                  )        Civil Action No. 5:20-cv-00091
                                                    )
v.                                                  )
                                                    )        By: Elizabeth K. Dillon
SENTARA RMH MEDICAL CENTER                          )            United States District Judge
and SENTARA HEALTHCARE,                             )
                                                    )
         Defendants.                                )

                                      MEMORANDUM OPINION

        In this employment-discrimination suit, defendants Sentara RMH Medical Center and

Sentara Healthcare (collectively, “Sentara”) filed a motion to dismiss any claims relating to

plaintiff Ninoska G. Pinzon’s termination, arguing that any such claim is time-barred. Pinzon

did not oppose the motion to dismiss. But when the parties could not agree on the appropriate

scope of dismissal, it spurred additional briefing wherein Pinzon argued that granting the motion

would not affect the scope of her lawsuit—or her claim for damages. A hearing on this motion

was held on July 12, 2021. (Dkt. No. 26.) 1 For the reasons stated below, the motion to dismiss

will be denied.

                                             I. BACKGROUND

        On June 12, 2017, Sentara employed Pinzon as a cook. During her employment, Pinzon

allegedly complained on “multiple occasions” to the “Chef Manager, Director, and Human

Resources of being harassed and discriminated against on account of and related to her race or




        1
           Following the hearing, the case was transferred to the undersigned by the Honorable Thomas T. Cullen.
(Dkt. No. 27.)
Case 5:20-cv-00091-EKD-JCH Document 31 Filed 09/21/21 Page 2 of 9 Pageid#: 78




nationality, which was Hispanic and Cuban.” (Compl. ¶ 8, Dkt. No. 1.) 2 Pinzon allegedly

endured: (1) her coworkers making fun of her and calling her names; (2) being paid less than

white co-workers; (3) being reprimanded or disciplined when coworkers failed to perform their

jobs, or for failing to perform a task when she had been told it no longer needed to be completed;

and (4) being disciplined when she reported unsanitary practices by the sous chef, among other

things. (Id.) Pinzon worked for Sentara for approximately 17 months. On November 2, 2018,

Sentara allegedly terminated Pinzon’s employment “in retaliation for reporting and complaining

of discrimination.” (Id. ¶ 9.)

        Pinzon filed two charges of discrimination with the EEOC. Pinzon filed her first charge

of discrimination (“Charge 1”) on April 2, 2018, which states:

                 I.     . . . . Since July 12, 2017, I have complained on at least seven
                 occasions of discrimination to the Chef Manager, Director, and
                 Human Resources. Nothing has been done about my complaints. I
                 have complained that White coworkers do not complete their tasks
                 and I am blamed for it, I have complained that a White coworker
                 harasses me and makes fun of the way I speak and my accent. Since
                 my complaints, I have been disciplined for offenses that were not
                 committed by me. I have also asked for a raise and was told by the
                 Director I would not receive a raise.

                 II.    No reason has been given to me for the discrimination. The
                 reason given to me for not receiving a raise by the Director was that
                 Human Resources stated I did not have enough experience.
                 However, I spoke to Human Resources and they were not aware I
                 requested a raise.

                 III.   I believe I am being harassed, subjected to different terms
                 and conditions of employment, and denied wages because of my
                 National Origin (Panamanian), and disciplined in retaliation for
                 engaging in a protected activity, in violation of Title VII of the Civil
                 Rights Act of 1964, as amended.




        2
          As noted below, Pinzon’s first discrimination charge states that her national origin in Panamanian. This
discrepancy is not at issue in this motion to dismiss, so the court does not address it.


                                                         2
Case 5:20-cv-00091-EKD-JCH Document 31 Filed 09/21/21 Page 3 of 9 Pageid#: 79




(Dkt. No. 6-2.) Pinzon checked the “Retaliation” and “National Origin” boxes on Charge 1.

(Id.) After her termination, on September 3, 2019, Pinzon filed a second charge of

discrimination (“Charge 2”), which states:

                   PERSONAL HARM: On April 2, 2018, I filed a charge of
                   discrimination. Since then I [have been] constantly disciplined. I
                   was given instructions but then management would change those
                   instructions and then I would be disciplined for not doing the
                   original instruction. I was demoralized and embarrassed by being
                   made to stand “court” with my errors and [had] discipline
                   announced in front of my co-workers. My co-workers would then
                   yell “fire Nina” during these court sessions. On November 2, 2018,
                   I was informed that my contract would not be renewed and [I was]
                   terminated.

                   RESPONDENT’S REASON: None given

                   DISCRIMINATION STATEMENT: I believe that I have been
                   harassed and terminated in retaliation for filing [Charge 1], in
                   violation of Title VII of the Civil Rights Act of 1964, as amended.

(Dkt. No. 6-3.) Pinzon filed this charge of discrimination 305 days after her termination on

November 2, 2018. 3 On the same day, the EEOC issued a “Dismissal and Notice of Rights,”

informing Pinzon that her “charge was not timely filed with EEOC; in other words, [she] waited

too long after the date(s) of the alleged discrimination to file [her] charge[.]” (Dkt. No. 6-1.)

         Pinzon then filed this lawsuit in November 2020 under Title VII of the Civil Rights Act

of 1964, based on the events described above. Pinzon’s complaint does not outline specific

“claims” under Title VII (e.g., national origin discrimination, hostile work environment, or

retaliation). Given a generous reading, the court interprets Pinzon’s complaint as asserting

claims for (1) hostile work environment; (2) national origin discrimination; (3) pay

discrimination; (4) retaliation regarding her approximately seven complaints, which resulted in


         3
            While a plaintiff must typically file a charge of discrimination within 180 days of the alleged misconduct,
in deferral states, like Virginia, plaintiffs are required to file a charge of discrimination within 300 days of the alleged
misconduct. 42 U.S.C. § 2000e-5(e)(1).


                                                             3
Case 5:20-cv-00091-EKD-JCH Document 31 Filed 09/21/21 Page 4 of 9 Pageid#: 80




unwarranted discipline and not receiving a raise; and (5) retaliation for filing a charge of

discrimination, which allegedly resulted in her termination. Pinzon requests various forms of

injunctive relief, including her reinstatement, and also compensation for “past and future

pecuniary losses, including expenses, lost past earnings[,] and benefits of employment.”

(Compl. Prayer for Relief ¶¶ 5–6.)

       On February 12, 2021, Sentara filed the instant partial motion to dismiss and an answer.

(Dkt. Nos. 5–7.) Sentara moved to dismiss under Federal Rule of Civil Procedure 12(b)(6) any

“claims” against Sentara “related to [Pinzon’s] discharge.” (Dkt. No. 5 at 1.) Sentara argues

that, because Charge 2 was untimely filed, the court must dismiss all claims relating to Pinzon’s

discharge.

       Pinzon filed a motion for an extension of time to file her opposition in order to make a

Freedom of Information Act request to the EEOC office in Tampa, Florida. (See Dkt. No. 11.)

Judge Cullen granted that request and set a new briefing schedule. (Dkt. No. 15.) The deadlines

in the Judge Cullen’s order came and went, however, without Pinzon opposing the motion to

dismiss or seeking another extension of time. Pinzon’s counsel then informed Judge Cullen’s

chambers that Pinzon would not be contesting the motion to dismiss.

       Approximately two weeks later, the parties informed Judge Cullen that they could not

agree on the scope of dismissal. According to Pinzon, Sentara “presented a draft dismissal order

that would bar [her] from all damages related to or subsequent to her termination.” (Dkt. No. 21

at 2.) Pinzon disagreed with the scope of the order. Judge Cullen entered another order

requiring supplemental briefing on the parties’ respective positions and reset the matter for a

hearing. Judge Cullen held a hearing on June 29, 2021. Following transfer of the case, the




                                                  4
Case 5:20-cv-00091-EKD-JCH Document 31 Filed 09/21/21 Page 5 of 9 Pageid#: 81




undersigned judge has reviewed the briefing and the rough transcript of the hearing. The matter

is now ripe for disposition.

                                          II. ANALYSIS

A. Motion to Dismiss

       Motions to dismiss under Rule 12(b)(6) test the legal sufficiency of a complaint.

Edwards v. City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). To survive a Rule 12(b)(6)

motion, the complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim

for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 547 (2007)). A claim is facially plausible when the

plaintiff’s allegations “allow[] the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. While a complaint does not need “detailed factual

allegations,” complaints merely offering “labels and conclusions,” “naked assertion[s] devoid of

further factual enhancement,” or “a formulaic recitation of the elements of a cause of action will

not do.” Id. (alteration in original) (internal quotation marks omitted) (quoting Twombly, 550

U.S. at 555, 557).

B. Exhaustion

       An individual alleging discrimination in violation of Title VII must file an administrative

charge with the EEOC and exhaust the available administrative remedies before filing a lawsuit

in federal district court. See Chacko v. Patuxent Inst., 429 F.3d 505, 506 (4th Cir. 2005). The

Supreme Court recently held that Title VII’s charge-filing requirement is a nonjurisdictional

claim-processing rule. See Fort Bend Cty., Texas v. Davis, 139 S. Ct. 1843, 1851 (2019). “A

claim-processing rule may be ‘mandatory’ in the sense that a court must enforce the rule if a

party ‘properly raises’” it. Id. at 1849 (internal citation omitted). The EEOC charge establishes




                                                  5
Case 5:20-cv-00091-EKD-JCH Document 31 Filed 09/21/21 Page 6 of 9 Pageid#: 82




the scope of the plaintiff’s eventual civil suit. “An administrative charge of discrimination does

not strictly limit a Title VII suit which may follow; rather, the scope of the civil action is

confined only by the scope of the administrative investigation that can reasonably be expected to

follow the charge of discrimination.” Bryant v. Bell Atl. Md., Inc., 288 F.3d 124, 132 (4th Cir.

2002). “If a plaintiff’s claims in her judicial complaint are reasonably related to her EEOC

charge and can be expected to follow from a reasonable administrative investigation, the plaintiff

may advance such claims in her subsequent civil suit.” Smith v. First Union Nat. Bank, 202 F.3d

234, 247–48 (4th Cir. 2000).

         Pinzon takes the position that the motion to dismiss should be granted as a technicality

but granting the motion should not affect her lawsuit. Pinzon argues that the discriminatory

events described in her complaint—including her termination—are encompassed under Charge

1. Specifically, Pinzon argues that Charge 2’s untimeliness has no effect on this lawsuit (and

does not limit her available damages), as it was “unnecessarily filed and always superfluous.”

(Id. at 1.) Pinzon argues that the mention of “retaliation” in Charge 1 should not be construed as

pertaining only to her treatment at work (e.g., discipline, harassment by coworkers, and not

getting a raise); rather, Pinzon argues that the mention of “retaliation” in Charge 1 should

encompass her termination as well, which occurred approximately seven months later. Finally,

Pinzon argues that if the court prohibits recovery for her termination under her “retaliation”

claim, that the catch-all claim of “national origin discrimination” still encompasses her

termination. 4




         4
           In other words, such a ruling would allow Pinzon to recover damages for her termination, but only if she
can prove that she was terminated based on her national origin (as opposed to being terminated in retaliation for filing
a charge of discrimination with the EEOC).


                                                           6
Case 5:20-cv-00091-EKD-JCH Document 31 Filed 09/21/21 Page 7 of 9 Pageid#: 83




        Upon conducting its own research, the court found binding Fourth Circuit caselaw that

supports Pinzon’s position and undercuts the position taken by Sentara. See Jones v. Calvert

Grp., Ltd., 551 F.3d 297 (4th Cir. 2009) (overruled on other grounds); Nealon v. Stone, 958 F.2d

584 (4th Cir. 1992).

        In Nealon, the plaintiff filed an EEOC charge alleging that the U.S. Army had violated

her rights under the Equal Pay Act of 1963 and Title VII by paying her less than it paid a man

who performed a similar job. After the EEOC made a finding of no reasonable cause, the

plaintiff filed a complaint in federal court alleging Equal Pay Act and Title VII violations and

alleging, for the first time, that she was retaliated against in violation of Title VII for filing the

earlier EEOC charge. Noting the weight of authority, the court adopted the position that “a

plaintiff may raise the retaliation claim for the first time in federal court” as the “inevitable

corollary of our generally accepted principle that the scope of a Title VII lawsuit may extend to

any kind of discrimination like or related to allegations contained in the charge and growing out

of such allegations during the pendency of the case before the Commission.” 958 F.2d at 590. A

claim of retaliation for the filing of an EEOC charge of discrimination is “like or reasonably

related to and growing out of such allegations.” Id. The court also cited “practical concerns”

that a plaintiff already retaliated against for filing an EEOC charge will naturally be reluctant to

file a separate charge, possibly bringing about further retaliation. Id.

        In Jones, the plaintiff filed a complaint alleging discrimination based on race, sex, and

age discrimination when defendant selected a white male under the age of 40 instead of her for a

position for which she was qualified. Jones then filed a second discrimination charge alleging

that in retaliation for filing the first charge, she was denied mentoring opportunities, management

scrutinized her performance unduly, and she received a negative performance review. 551 F.3d




                                                    7
Case 5:20-cv-00091-EKD-JCH Document 31 Filed 09/21/21 Page 8 of 9 Pageid#: 84




at 299. After determining that the rule in Nealon contains no pendency requirement (i.e., that the

retaliatory action take place while a charge of discrimination is pending), and that Nealon had

not been overruled, the court determined that the “critical question” is whether the retaliation

claim “relates back to the charge properly before” the court, the first discrimination charge. Id.

at 304. 5 The court concluded that it did.

                  Jones’s second charge alleged a pattern of conduct by her employer
                  in retaliation for her filing the first charge that included denying her
                  mentoring opportunities, unduly scrutinizing her performance, and
                  giving her a negative performance review. The charge also
                  indicated that the retaliatory behavior was ongoing . . . . Particularly
                  in light of the indication in the second charge that Calvert’s
                  retaliatory conduct was continuing, we conclude that the alleged
                  retaliatory termination was merely the predictable culmination of
                  Calvert’s alleged retaliatory conduct, and, accordingly, we conclude
                  that the claim of retaliatory termination was reasonably related to
                  the allegations of the second charge.

Id.

         As in Jones, the court must determine whether plaintiff’s retaliation claim relates back to

Charge 1, the timely charge that is properly before the court. In Charge 1, plaintiff complains

that she was blamed for uncompleted tasks and not given a raise on account of her race and in

retaliation for lodging complaints about her treatment. As in Jones, the charge would seem to

indicate that the maltreatment was ongoing. Thus, the court finds that the eventual discharge

was the predictable culmination of defendant’s retaliatory conduct, and the claim of retaliatory

termination was reasonably related to the allegations in Charge 1.




         5
           The second discrimination charge did not allege that the plaintiff was discriminated against because of
her age, sex, or race, and, as a result, plaintiff failed to exhaust her administrative remedies with respect to those
claims.


                                                            8
Case 5:20-cv-00091-EKD-JCH Document 31 Filed 09/21/21 Page 9 of 9 Pageid#: 85




                                      III. CONCLUSION

       For these reasons, the court will deny Sentara’s motion to dismiss. The court will enter

an appropriate order.

       Entered: September 21, 2021.




                                                    /s/ Elizabeth K. Dillon
                                                    Elizabeth K. Dillon
                                                    United States District Judge




                                               9
